         Case 9:20-cv-00056-DLC Document 6 Filed 09/30/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CLIFFORD DIONE OLD-HORN,                         CV 20 –56–M–DLC–KLD

                      Plaintiff,

 vs.                                                        ORDER

 CITY OF POLSON and COUNTY OF
 LAKE,

                       Defendants.



       On September 3, 2020 United States Magistrate Judge Kathleen L. DeSoto

entered her Findings and Recommendations recommending that Plaintiff Clifford

Dione Old-Horn’s complaint (Doc. 1) be dismissed on the basis that it advances

claims barred by the applicable statute of limitations. (Doc. 4.) Mr. Old-Horn has

not filed any objections.

       A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a




                                          1
         Case 9:20-cv-00056-DLC Document 6 Filed 09/30/20 Page 2 of 3



“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

      Judge DeSoto conducted a screening analysis under 28 U.S.C. §§ 1915 and

1915A and concluded that Mr. Old-Horn’s claims were frivolous. Specifically,

Judge DeSoto concluded that Mr. Old-Horn’s claims, brought under 42 U.S.C. §

1983, were barred by the applicable statute of limitations. (Doc. 4 at 5.)

Reviewing for clear error, the Court finds none.

      Mr. Old-Horn’s claims stem from a wrongful conviction he suffered because

of the improper admission of an involuntary confession. See generally State v.

Old-Horn, 328 P.3d 638 (Mont. 2014). The statute of limitations for claims

brought under 42 U.S.C. § 1983 is the limitation on personal injury actions in the

state in which the claim accrues. Owens v. Okure, 488 U.S. 235, 250–51 (1989).

For section 1983 claims accruing in Montana, the three-year general personal

injury statute of limitations applies. Blackburn v. Blue Mountain Women’s Clinic,

951 P.2d 1, 82 (Mont. 1989); see also Mont. Code Ann. § 27-2-204(1).

      Mr. Old-Horn’s complaint (Doc. 1) is dated April 29, 2020. The Court

agrees with Judge DeSoto that even applying the most generous accrual date of

June, 2014, when reversal of his conviction was affirmed by the Montana Supreme

Court, his claims still fall well outside of the applicable three-year statute of

limitations. (Doc. 4 at 5.) As such, his complaint (Doc. 1) will be dismissed.

                                           2
         Case 9:20-cv-00056-DLC Document 6 Filed 09/30/20 Page 3 of 3



      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendations (Doc. 4) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Old-Horn’s complaint (Doc. 1) is

DISMISSED with prejudice.

      IT IS FURTHER ORDERED that the Court certifies pursuant to Rule

24(a)(3)(A) of the Federal Rules of Appellate Procedure that any appeal in this

matter would not be taken in good faith. Mr. Old-Horn’s claims fall well outside

the applicable statute of limitations and are thus frivolous.

      IT IS FURTHER ORDERED that the Clerk of Court shall have the docket

reflect the foregoing certification and that this dismissal counts as a strike pursuant

to 28 U.S.C. § 1915(g).

      The Clerk of Court is directed to enter judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure and close the case file.

      DATED this 30th day of September, 2020.




                                           3
